Citation Nr: 1201515	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-39 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.             

This case comes before the Board of Veterans Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In August 2009 and July 2010, the Board remanded this matter for additional development.  

In March 2009, the Veteran testified before the undersigned in a travel Board hearing.  The transcript of that hearing is included in the claims file.   


FINDING OF FACT

From May 26, 2005, the Veteran's PTSD has been productive of severe symptoms that have caused occupational and social impairment and deficiencies in most areas of his life.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no more, for the Veteran's service-connected PTSD, have been met since May 26, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2005 and April 2010.  These letters fully addressed the requisite notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  And the June 2005 letter was submitted to the Veteran prior to the February 2006 rating decision the Veteran appealed.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent several VA medical examination for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Claim for Increased Rating

In the February 2006 rating decision on appeal, the RO granted service connection for PTSD as 10 percent disabling, effective the date of the Veteran's claim on May 26, 2005.  The Veteran appealed to the Board the assigned disability rating.  In a subsequent rating decision, the RO increased the disability rating to 50 percent, effective the date of claim.  In this decision, the Board will evaluate the evidence of record to determine whether a rating in excess of 50 percent has been warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. 

The RO rated the Veteran's PTSD under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  Under that code, ratings of 0, 10, 30, 50, 70, and 100 percent may be assigned.  As indicated, VA has already found a 50 percent rating warranted here from the date of the Veteran's original claim.  See 38 C.F.R. § 3.400(o).  The Board will now determine whether a rating in excess of 50 percent (i.e., 70 or 100 percent) has been warranted since then. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted under DC 9411 for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The relevant evidence of record in this matter is found in a private examination report dated in June 2005, VA compensation examination reports dated in January 2006, March 2007, December 2009, and August 2010, treatment records dated from July 2005 to June 2010 from the Vet Center, examination reports from the Vet Center dated in July 2005, April 2006, April 2007, February 2009, August 2009, April 2010, and July 2010, VA treatment records dated from December 2005 to July 2010, and statements from the Veteran.  

A review of this evidence indicates that an increased rating has been warranted in this matter.  The medical and lay evidence of record has consistently indicated that the Veteran's PTSD has caused significant damage to his life socially and occupationally.  The medical reports and treatment records have consistently characterized the Veteran's PTSD as chronic and severe.  This evidence indicates daily panic attacks, daily flashbacks and nightmares related to combat service, severe depression, rage, hypervigilence around the home, and suicidal and homicidal ideation.  This evidence indicates that the Veteran has difficulty relating to family members and others, that his job performance has been deeply affected by his PTSD, and that he maintains employment only to maintain his benefits.  The Board particularly notes the April 2006 Vet Center report which stated that the Veteran's PTSD was in the "top 2% of severity" of the patients seen by that counselor.  And of significance is that several reports of record dated from January 2006 to August 2010 have assigned Global Assessment of Functioning (GAF) scores between 44 and 50.  These scores indicate serious symptoms such as suicidal ideation and social isolation.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 5th edition, published by the American Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Board also finds the Veteran's statements to be evidence favoring an increase here.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him since he filed his claim in May 2005.  The medical findings (as provided in the examination reports and the clinical records) have directly addressed the criteria under which his PTSD is evaluated.  And the Board finds that the Veteran's statements have been consistent with that evidence.  

During his March 2009 hearing, the Veteran indicated that he experienced suicidal and homicidal ideations weekly, experienced nightly hypervigilance, waking three or four times to "check the doors and windows and check to make sure that the weapons I have throughout the house are where they should be."  He indicated that he experienced three to four panic attacks per day, and that he has detached from family and friends because of his symptoms.  He indicated multiple triggers he experiences in his daily life, which cause frequent flashbacks.  He indicated sleeping separately from his spouse due to his "nightmares, hollering and shouting."  Moreover, the Veteran detailed his recent work history, and his high-level of stress when working with other people, which indicates deficiency in an occupational setting.  

In sum, the lay and medical evidence of record indicates deficient symptomatology that gravely affects the Veteran socially and occupationally.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a 70 percent evaluation has been warranted from May 26, 2005.  

A 100 percent rating has not been warranted in this matter, however.  The record does not show the type of cognitive and behavioral impairment reserved for such an evaluation - as indicated by his statements of record and by the medical reports, the Veteran consistently demonstrates that he is logical, oriented, coherent, and is not delusional, violent, or obsessive.  38 C.F.R. § 4.130, DC 9411.  Despite his severe symptoms, he has exhibited a capacity to function independently without posing a threat to others.  While the evidence shows evidence of some memory impairment, the evidence does not show findings of grossly impairment of thought processes or communication, disorientation to time or place or memory loss for names of close relatives, own occupation or own name.  

The Court has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2011).


In this case, TDIU consideration is not warranted.  The most recent VA examination in August 2010 report indicated that the Veteran is employed.  .

      Extraschedular 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the DC addressed in this decision.  But the Veteran's disorder is not productive of the manifestations that would warrant the higher rating.  As such, the available schedular evaluations for the service-connected PTSD at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

From May 26, 2005, a 70 percent disability evaluation, for the Veteran's service-connected PTSD, is granted, subject to laws and regulations governing the payment of monetary awards.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


